DETAILED ACTION
Status of Claims:
Claims 1-26 and 38-52 are pending.
Claims 38-56 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 28-56 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that Guerrero and Robertson do not teach the reactors as currently claimed. The features of the reactors are disclosed by Rodgers, Jr et al (US 2009/0139928) which teaches a valve to drain the reactor under gravity and a pump, and Akae (USPN 4,026,802) which teaches means to lift the carrier above the water level.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-42, 44-49, 51, and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 40 and 41:
	Claim 40 requires “a pump to facilitate liquid drainage” there is no support for this limitation within the originally filed disclosure. There is only support for a pump using in circulation of the liquid (pumps the liquid from the bottom to the top) (see para. 0076 published application), not a pump for drainage. Claim 41 is rejected as it depends form claim 40.


	The claim stats “the drainage outlet is adapted to completely drain the apparatus within a period of 1 min to 60 min.” There is no support for this limitation within the originally filed disclosure. The drainage time is not limited in the specification, figures, or original claims. 

Regarding Claim 44:
	The claim requires a “compressed gas pipe.” There is no support for this limitation within the originally filed disclosure.  The only reference to “compressed gas” is in para. 0027 of the published applications and states that the goal of the invention is “avoiding the supply of compressed air.” Additionally there is no support for “a fan or valve” as part of a ventilation means. 

Regarding Claim 45: 
	The claims require “a pipe connected to a source of compressed oxygen” there is no support for this limitation in the originally filed disclosure. 

Regarding Claim 46:
	The claim requires “an oxygen controller,” “and oxygen sensor,” “an activator in the form of a valve or a fan” and an “algorithm.”  There is no support for any of these limitations within the original disclosure. The specification refers to “controlling” oxygen concentrations but no specifics are disclosed.


	The claim requires “a plurality of connected reactors such that the outflow of one reactor becomes the inflow of the subsequent reactor.” There is no support for this limitation within the originally filed disclosure. The specification provides support for a plurality of reactors (see para. 0054 published specification), however there is no disclosure of flow or connections between the reactors. 

Regarding Claim 48:
	The claims require “pipework to a traditional activated sludge process such as…” There is no support for this limitation within the originally filed disclosure.

Regarding Claim 49:
	The claim requires “a plurality of modules.” There is no support “modules” within the originally filed disclosure.

Regarding Claim 51:
	The claim requires “a motor or gearbox assembly.” There is no support for this limitation within the originally filed disclosure.

Regarding Claim 52:
	The claim is rejected as it depends from claim 51 and further because there is no support for the “carrier is alternately above and below the water level between 0.25 and 6 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 48:
	Regarding claim 49, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding Claim 49:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 38-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero et al, the article “Simultaneous nitrification-denitrification of wastewater: effect of zeolite as a support in sequential batch reactor with step-feed strategy” in view of Rodgers, Jr et al (US 2009/0139928).

Regarding Claim 38:
	Guerrero teaches the apparatus for the treatment of water, the apparatus comprising at least one reactor comprising heterotrophic denitrifying biomass on a carrier, nitrifying biomass on a carrier and an ammonium absorbent on a carrier (carrier for SND) (see Abstract, pg. 2326 left column 2nd paragraph).
	Guerrero does not teach the reactor comprising a liquid drainage outlet that facilitates drainage of liquid in the apparatus, thereby exposing at least a portion of the denitrifying biomass and/or the nitrifying biomass and/or the ammonium ion absorbent to air.
	Rodgers teaches a reactor comprising a liquid drainage outlet (drain pipes 128) (see para. 0077) that facilitates drainage of liquid in the apparatus, thereby exposing at least a portion of the biomass to air (alternatively expose the biofilms to air and water) (see Abstract).
	Guerrero and Rodgers are analogous inventions in the art of wastewater treatment with nitrification and denitrification. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the reactor of Guerrero with the reactor of Rodgers because it allows aerobic processing (desired in Guerrero) (see pg. 2328 right column, 

Regarding Claim 39:
	Guerrero, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 38, wherein the liquid drainage outlet comprises a valve (see Rodger para. 0077) to facilitate liquid drainage under gravity.

Regarding Claim 40:
	Guerrero, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 38, wherein the apparatus comprises a pump (pump 20) to facilitate liquid drainage (see Rodgers para. 0045).

Regarding Claim 41:
	Guerrero, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 40, wherein the pump is operable intermittently to enable sequencing batch operation (there are cycles therefore the pump is operated intermittently) (see Rodgers para. 0054).

Regarding Claim 42:


Regarding Claim 43:
	Guerrero, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 38, wherein the apparatus comprises ventilation means to replenish oxygen to the biofilm on exposure to the air (oxygen is received form air) (see Rodgers para. 0051).

Regarding Claim 44:
	  Guerrero, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 43.
	Rodgers further teaches that air can be provided by the ventilation means that are a fan or valve connected to a compressed gas pipe (oxygen from compressed air, compressed air will require a valve) (see para. 0004).
	It would have been obvious to one skilled in the art before the effective filing date of the invention to add the compressed gas pipe, as disclosed by Rodger, to the reactor of Guerrero (as modified by Rodgers) because it is the simple addition of a known aeration means to a device the requires aeration, obviously resulting in oxygen being added to the biofilm with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S.


Regarding Claim 45:
	 Guerrero, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 43.
	Rodgers further teaches wherein the apparatus comprises oxygen replenishment means to fill reactor headspace with air, oxygen or a mixture of both, said oxygen replenishment means provided in the form of a pipe connected to a source of compressed oxygen (oxygen from compressed air) (see para. 0004).
	It would have been obvious to one skilled in the art before the effective filing date of the invention to add the compressed gas pipe, as disclosed by Rodger, to the reactor of Guerrero (as modified by Rodgers) because it is the simple addition of a known aeration means to a device the requires aeration, obviously resulting in oxygen being added to the biofilm with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S.
__,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Regarding Claim 46:
	 Guerrero, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 38, the apparatus comprising an oxygen controller (PLC) (see Rodgers para. 0052), the oxygen controller comprising an oxygen sensor and an activator (sensor associated with transfer means) (see Rodgers claim 13) provided in the form of a valve (valve in 

Regarding Claim 47:
	 Guerrero, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 38, the apparatus comprising a plurality of connected reactors (first and second reservoir) (see Rodgers para. 0042)such that the outflow of one reactor becomes the inflow of the subsequent reactor (see para. 0043, 0044).

Regarding Claim 48:
	Guerrero, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 47 wherein the outflow of a reactor is connected by pipework to a traditional activated sludge process such as MBR, MBBR, SBR or other prior art system (further reservoir) (see Rodgers para. 0048) that acts as conditioning step.

Regarding Claim 49:
	Guerrero, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 38, wherein the apparatus comprises a plurality of modules (reactors), each module operated out of phase to each other module such that at least one reactor is always being filled while others may be drained or full or empty of water, as known for the operation of sequencing batch reactors for wastewater treatment (see Rodgers para. 0044). It is further noted that the claims are directed to an apparatus, not a method. Method steps only . 

Claims 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero et al, the article “Simultaneous nitrification-denitrification of wastewater: effect of zeolite as a support in sequential batch reactor with step-feed strategy” in view of Akae (USPN 4,026,802)

Regarding Claim 50:
	Guerrero teaches the apparatus for the treatment of water, the apparatus comprising at least one reactor comprising heterotrophic denitrifying biomass on a carrier, nitrifying biomass on a carrier and an ammonium absorbent on a carrier (carrier for SND) (see Abstract, pg. 2326 left column 2nd paragraph).
	Guerrero does not teach the reactor comprising means to expose at least a portion of the denitrifying biomass and/or nitrifying biomass and/or the ammonium absorbent to atmospheric oxygen by lifting at least a portion of the carrier above the water level.
	Akae teaches a reactor comprising means to expose at least a portion of biomass to atmospheric oxygen by lifting at least a portion of the carrier above the water level (beds outside the water) (see col. 2 lines 38-45).
	Guerrero and Akae are analogous inventions in the art of treating wastewater with aerobic an anaerobic phases. It would have been obvious to one skilled in the art before the effective filing date of the invention to place the carrier of Guerrero in the reactor of Akae, 

Regarding Claim 51:
	Guerrero, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 50 in which the means to lift at least a portion of the carrier above the water level is provided in the form of a motor and gearbox assembly (chain with diving means) (see Akae col. 2 lines 35-45).

Regarding Claim 52:
	Guerrero, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 51, wherein the motor and gearbox assembly is adapted to rotate the carrier, attached to shaft, such that the carrier is alternately above and below the water level between 0.25 and 6 times per hour (one revolution every 6 to 12 hours) (see Akae col. 2 lines 55-56). The claim is directed to an apparatus. Method limitations only add patentable weight to apparatus claims to the extent that the prior art must be capable of the same method. In the instant case as the reactor of Guerrero (as modified by Akae) can rotate it can be alternately above and below the water level between 0.25 and 6 times per hour.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.